Citation Nr: 1032382	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 1946 
and from March 1951 to August 1951.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veteran Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

This matter was previously remanded by the Board for further 
development in August 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran has been diagnosed with bladder cancer, a 
radiogenic disease, there is no evidence showing that he was 
exposed to ionizing radiation in service, or that it was present 
in service, or for many years thereafter, and there is no medical 
evidence of a nexus between the condition and its residuals and 
service.


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated as a result of the 
Veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  

In June 2006, the agency of original jurisdiction (AOJ) provided 
the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate the 
claims for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Attached to the June 2006 notice letter 
the agency of original jurisdiction (AOJ) sent the Veteran notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include as interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical and personnel records.  

In August 2009, the Board remanded this matter for further 
development to verify the Veteran's alleged exposure to ionizing 
radiation.  Specifically, the Board requested dose estimates 
based on available methodologies from the Under Secretary of 
Benefit.  However, as the evidence established (as discussed 
below) that the Veteran has not been exposed to ionizing 
radiation, dose estimates are no longer necessary for 
adjudication.

As such, the Board finds that the there has been substantial 
compliance with its August 2009 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Consequently, the duty to notify and assist has been met.

Service Connection

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, direct service connection must be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation), and after 
service, developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).

Third, if a Veteran was exposed in service to ionizing radiation, 
and after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran claims entitlement to service connection for the 
residuals of bladder cancer, as a result of exposure to 
radiation.  He contends he was exposed to radiation while serving 
in Japan for approximately four months, between November 1945 to 
February 1946.  The Veteran further reported in December 2009 
that he was stationed at Camp Lejune during the Korean War and 
was "exposed to the water supply that has been designated as a 
health hazard by the Department of Defense."  See Veteran's 
Statement in Support of Claim, dated December 2009.

The Veteran's service personnel records indicate he was in Iwo 
Jima from February to March 1945 and in Japan from September to 
December 1945.  In addition, personnel records verify the Veteran 
was station in Camp Lejune, North Carolina, in March and August 
1951.

The Veteran stated that while stationed in Japan, his "squad's 
responsibility was to guard the [n]orthwestern coastline and make 
twice weekly trips to the more central locations in Japan 
transporting prisoners between jails and guard units.  [Their] 
normal trips would [be between] Hakodate, Akita, Tokyo, Osaka, 
and Hiroshima."  See Veteran's statement, dated February 2008.  

According to the record, the Veteran was treated for bladder 
cancer by a private physician and underwent surgery in June 1995.  
The Veteran received treatment until approximately June 1997.  
See Dr. Senn private treatment records, dated June 1995 to June 
1997.  There was no indication from the Veteran's private 
physician stating the etiology of the bladder cancer was a result 
of his military service.  The Veteran testified that he no longer 
has bladder cancer and attends follow up examinations once a 
year.  See Board hearing transcript, dated June 2009.

The Board notes that service treatment records are negative for 
complaints, diagnoses, or treatment related to a bladder 
disorder.  Post-service, the first diagnosis of bladder cancer 
was not found in the record until 1995.  Additionally, the record 
is negative for any medical opinion relating bladder cancer to 
military service.  Therefore, entitlement to service connection 
for bladder cancer based on in-service incurrence must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 
3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1951 and his first 
diagnosis of bladder cancer in 1995 (approximately forty-four 
year gap) to be compelling evidence against finding continuity.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 3 
Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  The 
Board notes that the Veteran has not claimed that bladder cancer 
has existed since service.

Based on the discussion above, the Board also finds that service 
connection for bladder cancer is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disability 
and an established injury, disease, or event of service origin.  
See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The presumptions found at 38 C.F.R. §§ 3.307 and 3.309 also do 
not help the Veteran because bladder cancer is not listed therein 
and did not manifest within one year of separation.

The second method of establishing service connection, a 
"radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) 
as a Veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is defined to 
mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiole- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Therefore, as discussed in the August 2009 Board remand, because 
bladder cancer is not a presumptive disease under this section, 
service connection cannot be granted under the second method of 
entitlement.  38 C.F.R. § 3.309(d); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

However, a third method of service connection may be established 
under 38 C.F.R. § 3.311, which provides special procedures for 
evidentiary development and adjudication of a claim when the 
Veteran either presents medical evidence of having one of the 
specifically enumerated diseases (i.e., a "radiogenic disease") 
or when he presents scientific evidence that a current disability 
is related to ionizing radiation exposure.  38 C.F.R. § 3.311(b).

For purposes of 38 C.F.R. § 3.311, the specifically enumerated 
diseases are as follows: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, 
lung cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  See 38 C.F.R. § 3.311(b)(2).

Bladder cancer is a "radiogenic disease" as defined by 38 C.F.R. 
§ 3.311(b)(2). The Board notes, however, that 38 C.F.R. § 3.311 
does not create a presumption for service connection.  Rather, as 
reported above, it merely provides special procedures for 
evidentiary development and adjudication of a claim.  Implicit in 
the regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the current 
disability.  The period specified for the development of this 
cancer is five years or more after exposure.  The Veteran has met 
this criterion, as his alleged exposure was in 1945 and/or 1946, 
and a review of the record indicates that he was treated for 
bladder cancer the 1990s.  

As previously stated, the Veteran asserts that he was exposed to 
ionizing radiation while stationed in Sasebo, Japan, and made 
trips to other locations in Japan.  The Veteran's service 
personnel records did not give any specific details as to where 
the Veteran traveled between other than the fact he was stationed 
in Japan with the 1st Battalion, 27th Marines.  Therefore, the 
Board remanded the claim to verify the Veteran's location in 
Japan in 1945.  

In March 2010, the Defense Threat Reduction Agency (DTRA) noted 
that the term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces'' means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
functions such as occupation of territory, control of the 
population, stabilization of the government, demilitarization of 
the Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).  Furthermore, American occupation of 
Hiroshima and Nagasaki is the period between August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009). 

According to the DTRA's research of unit muster rolls:

[The Veteran] was assigned to Headquarters Company, 
1st Battalion, 26th Marine Regiment, with the rank of 
Corporal and a military occupational specialty of 
Mortar Crewman (607).  He arrived at Sasebo, Japan 
(approximately 140 miles from Hiroshima and 30 miles 
from Nagasaki), aboard USS KARNES (APA 175) on 
September 22, 1945.  On October 18, 1945, he was 
assigned to Headquarters Company, 1st Battalion, 27th 
Marine Regiment, Sasebo.  He embarked aboard USS 
PONDERA (APA 191) at Sasebo on December 4, 1945, 
sailed the next day, and arrived at San Diego, 
California, on December 20.  Muster rolls indicate no 
temporary duty for [the Veteran] to the vicinity of 
Hiroshima or Nagasaki."  See DTRA letter, received 
March 2010.

In the present case, there is no competent evidence that the 
Veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from August 6, 1945 
until July 1, 1946.  Although, the Veteran served in Japan, the 
evidence of record indicates he did not participate in the 
occupation of Hiroshima or Nagasaki.  The evidence of record 
indicates that the Veteran was stationed well over 100 miles from 
Hiroshima.  As such, the Veteran is not considered a "radiation 
exposed Veteran" within the meaning of the applicable 
regulations.  Thus, grant of service connection for residuals of 
bladder cancer may not be accomplished on this basis.

In reaching the above conclusions, the Board has not overlooked 
the statements of the Veteran, his representative, his wife, or 
various "buddy" statements from service members who were with 
the Veteran in Japan.  While lay witnesses are competent to 
describe experiences and symptoms that result from, they are not 
competent to provide opinion evidence as to the origins of the 
Veteran's bladder cancer because the presence of this disorder is 
not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In addition, the 
buddy statements do not allege they were specifically present in 
Hiroshima or Nagasaki.  Therefore, these statements are not 
probative evidence as to the issue on appeal.

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  See 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


